



                              EMPLOYMENT AGREEMENT


         This EMPLOYMENT AGREEMENT (this "EMPLOYMENT AGREEMENT") is effective as
of the 28th day of February, 2005 by and between Ames True Temper, Inc., a
Delaware corporation (the "COMPANY"), and Geoffrey Brownrigg ("EXECUTIVE").

         WHEREAS, the Company and its subsidiaries are engaged in the business
of (i) manufacturing, marketing and distributing long-handled tools,
wheelbarrows, hose reels, striking tools, pruning implements, pots and planters,
snow tools, lawn carts, repair handles, garden hoses, and decorative accessories
for the lawn and garden, and (ii) conducting such other activities as are
undertaken from time to time by the Company and each of its Affiliates, as
defined in SECTION 9(F), as a result of future acquisitions, or otherwise; and

         WHEREAS, the Company desires to employ Executive, and Executive desires
to be employed by the Company, as the Vice President, Marketing of the Company,
in accordance with the terms and conditions set forth herein.

         NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and promises in this Employment Agreement, the parties agree as
follows:

         1. EMPLOYMENT. The Company hereby agrees to employ Executive as the
Vice President, Marketing of the Company, and Executive hereby agrees to accept
such employment and agrees to act as the Vice President, Marketing of the
Company, all in accordance with the terms and conditions of this Employment
Agreement. Executive hereby represents and warrants that neither Executive's
entry into this Employment Agreement nor Executive's performance of Executive's
obligations hereunder will conflict with or result in a breach of the terms,
conditions or provisions of any other agreement or obligation of any nature to
which Executive is a party or by which Executive is bound, including, without
limitation, any development agreement, non-competition agreement or
confidentiality agreement entered into by Executive.

         2. TERM OF EMPLOYMENT AND AUTOMATIC RENEWAL. The term of Executive's
employment under this Employment Agreement will commence on the date of this
Employment Agreement and will continue until the third (3rd) anniversary of the
date of this Employment Agreement (the "INITIAL EMPLOYMENT PERIOD"). THE INITIAL
EMPLOYMENT PERIOD AND ANY RENEWAL EMPLOYMENT PERIOD (AS DEFINED HEREIN) SHALL
AUTOMATICALLY BE RENEWED AND EXTENDED ON THE SAME TERMS AND CONDITIONS CONTAINED
HEREIN FOR CONSECUTIVE ONE-YEAR PERIODS (EACH, A "RENEWAL EMPLOYMENT PERIOD"),
UNLESS NOT LATER THAN SIXTY (60) DAYS PRIOR TO THE END OF THE INITIAL EMPLOYMENT
PERIOD OR ANY RENEWAL EMPLOYMENT PERIOD, AS THE CASE MAY BE, EITHER PARTY SHALL
GIVE WRITTEN NOTICE TO THE OTHER PARTY OF ITS ELECTION TO TERMINATE THIS
EMPLOYMENT AGREEMENT. The Initial Employment Period and the Renewal Employment
Periods are hereinafter referred to as the "EMPLOYMENT PERIOD." For purposes of
this Employment Agreement, any notice of termination electing not to renew this
Employment Agreement pursuant to this SECTION 2 shall be deemed: (i) a
termination without Due Cause pursuant to SECTION 9(d) if such notice is
delivered by the


                                       1


Company; or (ii) a voluntary resignation without Good Reason pursuant to SECTION
9(E) if such notice is delivered by Executive. Notwithstanding anything to the
contrary contained herein, the Employment Period is subject to termination
pursuant to SECTION 9 below.

         3. POSITION AND RESPONSIBILITIES. Executive shall report to and be
subject to the direction of the Chief Executive Officer of the Company.
Executive shall perform and discharge such duties and responsibilities for the
Company as the Chief Executive Officer may from time to time reasonably assign
Executive. Executive understands and acknowledges that such duties shall be
subject to revision and modification by the Chief Executive Officer and/or the
Board of Advisors (the "Board") of CHATT Holdings LLC ("CHATT"), as appropriate,
upon reasonable notice to Executive. During the Employment Period, Executive
shall devote Executive's full business time, attention, skill and efforts to the
faithful performance of Executive's duties herein, and shall perform the duties
and carry out the responsibilities assigned to Executive, to the best of
Executive's ability, in a diligent, trustworthy and businesslike manner for the
purpose of advancing the Company. Executive acknowledges that Executive's duties
and responsibilities will require Executive's full-time business efforts and
agrees that during the Employment Period, Executive will not engage in any
outside business activities that conflict with the Executive's obligations under
this Employment Agreement.

         4. COMPENSATION.

                  (a) Base Salary. During the Employment Period, the Company
shall pay to Executive a minimum base salary at the rate of $185,000 per year
(the "BASE SALARY"), less applicable tax withholding, subject to increase from
time to time, solely at the Company's discretion, payable at the Company's
regular employee payroll intervals. Executive's performance shall be reviewed
annually and the Base Salary may be increased at the Company's sole discretion.

                  (b) Discretionary Bonus. During the Employment Period,
Executive shall be eligible to receive a cash bonus based upon the achievement
of certain budgeted performance goals pursuant to a program approved by the
Board. Executive shall also be eligible to receive additional bonuses, in such
amounts, if any, as determined by the Board in its sole discretion based upon
the achievement of performance goals and objectives approved by the Board.

                  (c) Stock. Pursuant to that Subscription Agreement (the
"SUBSCRIPTION Agreement") entered into between CHATT and Executive as of
February 28, 2005, Executive purchased certain Class B units of CHATT, which
Class B units shall be subject to certain vesting, repurchase and other
obligations and restrictions set forth in the Subscription Agreement.

         5. BENEFIT PLANS. During the Employment Period, Executive will be
entitled to receive traditional employment benefits comparable to those benefits
provided to other senior executive officers of the Company (subject to any
applicable waiting periods, eligibility requirements, or other restrictions),
which may include insurance (medical, dental, life, disability, directors and
officers, etc.), retirement plans, and profit sharing plans. Notwithstanding the
foregoing, the Company may, at any time or from time to time, amend, modify,
suspend or terminate any benefit plan or program contemplated hereunder in this
Section 5 for any reason and without the Executive's prior written consent;
provided that such amendment, modification, suspension or termination does not
disproportionately impact the


                                       2


Executive as compared to the other participants under such plan or program.

         6. EXPENSES. The Company, in accordance with policies and practices
established by the Board from time to time, will pay or reimburse Executive for
all expenses (including travel and cell phone expenses) reasonably incurred by
Executive during the Employment Period in connection with the performance of
Executive's duties under this Employment Agreement, provided that Executive
shall provide to the Company documentation or evidence of expenses for which
Executive seeks reimbursement in accordance with the policies and procedures
established by the Board from time to time.

         7. VACATION. Executive shall be entitled to vacation at the rate of 4
weeks per year in accordance with the Company's vacation policy. Executive shall
make good faith efforts to schedule vacations so as to least conflict with the
conduct of the Company's business and will give the Company adequate advance
notice of Executive's planned absences. Up to half of Executive's unused
vacation time may be carried over to subsequent years; provided, however, that
in no event shall Executive be entitled to greater than 6 weeks vacation per
year.

         8. CONFIDENTIALITY, INVENTIONS, NON-COMPETITION AND NON-SOLICITATION
AGREEMENT. As of the date hereof, Executive shall have entered into a
confidentiality, inventions, non-competition and non-solicitation agreement, in
the form of EXHIBIT A attached hereto and made a part hereof (the
"CONFIDENTIALITY, INVENTIONS, NON-COMPETITION AND NON-SOLICITATION AGREEMENT").

         9. TERMINATION.

                  (a) Death. The Employment Period will terminate immediately
upon the death of Executive. If the Employment Period is terminated pursuant to
this SECTION 9(A), the Company shall have no further obligation to Executive (or
the Executive's estate) except for salary and benefits accrued through the date
of termination, and except as otherwise described in the Subscription Agreement.

                  (b) Due Cause. The Company may terminate the Employment Period
immediately upon written notice to Executive for a material breach of this
Employment Agreement by Executive. The following events constitute the exclusive
list of events that will be deemed a material breach of this Employment
Agreement (each of which shall constitute "DUE CAUSE"):

                  (i)      Executive's material breach of any of Executive's
                           obligations under the Confidentiality, Inventions,
                           Non-Competition and Non-Solicitation Agreement; this
                           Employment Agreement; the Subscription Agreement; the
                           Amended and Restated Unitholders Agreement of CHATT,
                           dated as of June 28, 2004, as in effect from time to
                           time (the "Unitholders Agreement"); or the Limited
                           Liability Company Agreement of CHATT, dated as of
                           June 28, 2004, by and among the parties thereto, as
                           in effect from time to time (the "LLC Agreement"); or

                  (ii)     Executive's continued and deliberate neglect of,
                           willful misconduct in connection with the performance
                           of, or refusal to perform Executive's duties in
                           accordance with SECTION 3 of this Employment
                           Agreement,



                                       3


                           which, in the case of neglect or failure to perform,
                           has not been cured within thirty (30) days after
                           Executive has been provided notice of the same; or

                  (iii)    Executive's engagement in any conduct which injures
                           the integrity, character, financial position or
                           financial performance of the business or reputation
                           of the Company or which impugns Executive's own
                           integrity, character or reputation so as to cause
                           Executive to be unfit to act in the capacity of Vice
                           President, Marketing of the Company; or

                  (iv)     the Board's good faith determination that Executive
                           has committed an act or acts constituting a felony,
                           or other act involving dishonesty, disloyalty or
                           fraud against the Company.

         If the Employment Period is terminated pursuant to this SECTION 9(B),
the Company shall have no further obligation to Executive except for salary and
benefits accrued through the date of termination, and except as otherwise
described in the Subscription Agreement.

                  (c) Permanent Disability. The Company may terminate the
Employment Period upon the Permanent Disability (as defined below) of the
Executive. If the Employment Period is terminated pursuant to this SECTION 9(C),
then Executive will be entitled to receive the Executive's salary and benefits
accrued through the date of termination and such benefits, if any, as may be
provided Executive pursuant to the Company's disability insurance policy. Except
as set forth in the immediately preceding sentence and as otherwise described in
the Subscription Agreement, if the Employment Period is terminated pursuant to
this SECTION 9(C), the Company shall have no further obligation to Executive.
For purposes of this Employment Agreement, the term "PERMANENT DISABILITY" shall
mean that, pursuant to applicable law, Executive is unable to perform, with or
without reasonable accommodation, by reason of physical or mental incapacity,
the essential functions of the Executive's position for ninety (90) or more days
in any one hundred twenty (120) day period. The Board shall determine, according
to the facts then available, whether and when a Permanent Disability has
occurred. Such determination shall not be arbitrary or unreasonable.

                  (d) Termination by the Company without Due Cause. The Company
may terminate the Employment Period without Due Cause upon thirty (30) days'
prior written notice. If the Employment Period is terminated pursuant to this
SECTION 9(D), then Executive will be entitled to receive as severance pay the
Executive's Base Salary plus benefits (at the same cost to the Executive as in
effect immediately prior to such termination of employment) for a period of six
(6) months, payable at the Company's regular payroll intervals. Notwithstanding
the above, Executive shall receive such amounts only if Executive is not in
material breach of any of the provisions of the Confidentiality, Inventions,
Non-Competition and Non-Solicitation Agreement. Except as set forth in the first
sentence of this SECTION 9(D) and as otherwise described in the Subscription
Agreement, if the Employment Period is terminated pursuant to this SECTION 9(D),
the Company shall have no further obligation to Executive.

                  (e) Voluntary Resignation by Executive. Executive may
terminate the Employment Period at any time for any reason upon thirty (30)
days' prior written notice. If the Employment Period is terminated pursuant to
this SECTION 9(E), the Company shall have no further obligation to Executive
except for salary and benefits accrued through the date of


                                       4


termination, and except as otherwise described in SECTION 4(C) of this
Employment Agreement; provided, however, that if Executive is terminating the
Employment Period for Good Reason (as defined below), then Executive will be
entitled to receive as severance pay the Executive's Base Salary plus benefits
(at the same cost to the Executive as in effect immediately prior to such
termination of employment) for a period of six (6) months, payable at the
Company's regular payroll intervals. Notwithstanding the above, Executive shall
receive such amounts only if Executive is not in material breach of any of the
provisions of the Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement. The following events will be deemed "GOOD REASON"
for which Executive may terminate the Employment Period and receive the
severance payments set forth in this SECTION 9(E):

                  (i)      a material diminution of the Executive's
                           responsibilities after notice to the Company and a
                           thirty (30) day opportunity to cure; or

                  (ii)     any material breach of this Employment Agreement on
                           the part of the Company (including, but not limited
                           to, any decrease in the Base Salary without the
                           consent of the Executive or relocation of Executive's
                           place of employment to a location that is greater
                           than fifty (50) miles from the Harrisburg,
                           Pennsylvania metropolitan area), after notice to the
                           Board, and a thirty (30) day opportunity to cure;
                           provided, however, that Executive is not in material
                           breach of any of the terms of this Employment
                           Agreement.

                  (f) General Release. The receipt of any severance payment as
set forth in SECTIONS 9(C)-(E) above shall be contingent upon Executive's
execution of a general release of all claims against the Company and its
Affiliates (as defined below), substantially in the form attached hereto as
EXHIBIT B. For purposes of this Employment Agreement, the term "AFFILIATES"
means all persons or entities that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with, the
Company, all companies or entities in which the Company owns an equity interest,
and all predecessors, successors and assigns of such affiliates.

                  (g) Mitigation. Notwithstanding anything herein to the
contrary, to the extent Executive obtains employment at any time during the
entire six (6) months of the severance period, the Company's severance
obligations under this Employment Agreement, including, without limitation, the
continuation of Executive's benefits hereunder, shall be reduced by the amount
of any compensation or benefits received (or accrued) by the Executive,
including without limitation any equity or other incentive compensation and any
bonus, under such new employment arrangement. Executive agrees that if Executive
accepts other employment at any time during the entire six (6) months of the
severance period, Executive shall notify the Company in writing within two (2)
business days of such acceptance. Executive acknowledges that the Executive's
failure to abide by this provision shall entitle the Company to recoup all
severance pay previously paid to Executive pursuant to this Employment
Agreement.

                  (h) Survival. Termination of the Employment Period in
accordance with this SECTION 11, or expiration of the Employment Period, will
not affect the provisions of this Employment Agreement that survive such
termination, including without limitation, the provisions in the
Confidentiality, Inventions, Non-Competition and Non-Solicitation Agreement and
will not limit either party's ability to pursue remedies at law or equity.

                                       5


         10. ATTORNEY'S FEES. If either party prevails in a legal action to
enforce or protect its rights under this Employment Agreement, then that party
shall be entitled to recover reasonable attorneys' fees, costs, and expenses, in
addition to all other relief, including but not limited to damages and
injunctive relief.

         11. EXECUTIVE ASSISTANCE. Both during and for two years after
Executive's employment with the Company, Executive shall, upon reasonable
notice, furnish the Company with such information as may be in Executive's
possession or control, and cooperate with the Company, as the Company may
reasonably request (with due consideration to Executive's business activities
and obligations after the Employment Period), in connection with any litigation,
claim, or other dispute in which the Company or any of its Affiliates is or may
become a party. The Company shall reimburse Executive for all reasonable
out-of-pocket expenses incurred by Executive in fulfilling Executive's
obligations under this SECTION 11. In addition, to the extent that the Executive
provides such assistance at any time after six months from the date that
Executive's employment with the Company has terminated, and Executive is
required to be absent from employment for one or more days in order to provide
such assistance, the Company shall pay the Executive for each such day an amount
equal to the daily rate of the Executive's Base Salary as in effect as of the
date of termination.

         12. EFFECT OF PRIOR AGREEMENTS. This Employment Agreement, the
Subscription Agreement, the Confidentiality, Inventions, Non-Competition and
Non-Solicitation Agreement, the Unitholders Agreement and the LLC Agreement
contain the entire understanding among the Company, CHATT and Executive relating
to the subject matter hereof and supersede any prior agreements, arrangements,
and understandings between Executive, ATT Holding Co., and the Company relating
to the subject matter hereof.

         13. MODIFICATION AND WAIVER. This Employment Agreement may not be
modified or amended, nor may any provisions of this Employment Agreement be
waived, except by an instrument in writing signed by the parties. No written
waiver will be deemed to be a continuing waiver unless specifically stated
therein, and each such waiver will operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future or as to any act other than that specifically waived.

         14. SEVERABILITY. If, for any reason, any provision of this Employment
Agreement is held invalid, such invalidity will not affect any other provision
of this Employment Agreement, and each provision will to the full extent
consistent with law continue in full force and effect. If any provision of this
Employment Agreement is held invalid in part, such invalidity will in no way
affect the rest of such provision, and the rest of such provision, together with
all other provisions of this Employment Agreement, will, to the full extent
consistent with law, continue in full force and effect.

         15. NOTICES. Any notice, consent, waiver and other communications
required or permitted pursuant to the provisions of this Employment Agreement
must be in writing and will be deemed to have been properly given (a) when
delivered by hand; (b) when sent by telecopier (with acknowledgment of complete
transmission), provided that a copy is mailed by U.S. certified mail, return
receipt requested; (c) three (3) days after sent by certified mail, return
receipt requested; or (d) one (1) day after deposit with a nationally recognized
overnight delivery service, in each case to the appropriate addresses and
telecopier numbers set forth below:

                                       6


                  If to the Company:

                           Ames True Temper, Inc.
                           c/o Castle Harlan, Inc.
                           150 East 58th Street
                           New York, New York 10155
                           Attn: Justin Wender
                           Fax:  (212) 207-8042

                  With a copy to:

                           Schulte Roth & Zabel LLP
                           919 Third Avenue
                           New York, New York 10022
                           Attn.: Marc Weingarten, Esq.
                           Fax:   (212) 593-5955

                  If to Executive:

                           Geoffrey Brownrigg
                           1161 Charter Place
                           Centerville, OH 45458


         Each party will be entitled to specify a different address for the
receipt of subsequent notices by giving written notice thereof to the other
party in accordance with this SECTION 15.

         16. THIRD PARTY BENEFICIARIES. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any person or entity,
other than the parties to this Employment Agreement and their respective
permitted successors and assigns, any rights or remedies under or by reason of
this Employment Agreement.

         17. HEADINGS. The headings and other captions in this Employment
Agreement are included solely for convenience of reference and will not control
the meaning and interpretation of any provision of this Employment Agreement.

         18. GOVERNING LAW; ARBITRATION. This Employment Agreement has been
executed in the State of Pennsylvania, and its validity, interpretation,
performance, and enforcement will be governed by the laws of such state, except
with respect to conflicts of laws principles. Except for disputes arising out of
an alleged violation of the covenants set forth in the Confidentiality,
Inventions, Non-Competition and Non-Solicitation Agreement, any controversy or
claim arising out of or relating to any provision of this Employment Agreement
or any other document or agreement referred to herein shall be resolved by
arbitration. The arbitration process shall be instigated by either party giving
written notice to the other of the desire for arbitration and the factual
allegations underlying the basis for the dispute. The arbitration shall be
conducted by such alternative dispute resolution service as is agreed to by the
parties, or, failing such agreement within thirty (30) days after such dispute
arises, by arbitrators selected as described below in accordance with the rules
and procedures established by the American Arbitration


                                       7


Association. Only a person who is a practicing lawyer admitted to a state bar
may serve as an arbitrator. Each party shall select one arbitrator, and those
arbitrators shall choose a third arbitrator; these arbitrators shall constitute
the panel. The American Arbitration Association rules for employment arbitration
shall control any discovery conducted in connection with the arbitration. The
expenses of arbitration (other than attorneys' fees) shall be shared as
determined by arbitration. Each side to the claim or controversy shall pay their
own attorneys' fees. Any result reached by the panel shall be binding on all
parties to the arbitration, and no appeal may be taken. It is agreed that any
party to any award rendered in such arbitration proceeding may seek a judgment
upon the award and that judgment may be entered thereon by any court having
jurisdiction. The arbitration shall be conducted in the State of Pennsylvania.

         19. NON-ASSIGNABILITV/BINDING EFFECT. This Employment Agreement shall
not be assignable by either party without the prior written consent of the other
party. This Employment Agreement will be binding upon and inure to the benefit
of Executive, the Company, and their respective successors and permitted
assigns.

         20. NO STRICT CONSTRUCTION. The language used in this Employment
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rule of strict construction will be applied against
any person.

        [Remainder of Page Intentionally Blank; Signature Page to Follow]












                                       8




         IN WITNESS WHEREOF, the Company has caused this Employment Agreement to
be executed by its duly authorized officer and Executive has signed this
Employment Agreement, as of March 28, 2005.

                                              AMES TRUE TEMPER, INC.


                                              By:  /s/ Judy Schuchart
                                                   -----------------------------
                                              Its: Chief Financial Officer


                                              EXECUTIVE


                                                  /s/ Geoffrey Brownrigg
                                              ----------------------------------





















                                       9



                                    EXHIBIT A

                          CONFIDENTIALITY, INVENTIONS,
                 NON-COMPETITION AND NON-SOLICITATION AGREEMENT

         This Confidentiality, Inventions, Non-Competition and Non-Solicitation
Agreement (the "Agreement") is entered into this 28th day of February 2005 by
and between CHATT Holdings LLC, its successors or assigns (the "Company") and
Geoffrey Brownrigg (the "Executive"). This Agreement sets forth the entire
agreement between the parties hereto concerning the subject matter hereof and
supersedes all prior agreements and understandings concerning the subject matter
hereof. In consideration of employment by the Company and/or its Affiliates (as
defined in Section 2(b) below) of Executive, which Executive acknowledges to be
good and valuable consideration for the Executive's obligations hereunder, the
Company and Executive agree as follows:

1.       The Business.

         Executive acknowledges that the Company and its Affiliates are engaged
         in the business of (i) manufacturing, marketing and distributing
         long-handled tools, wheelbarrows, hose reels, striking tools, pruning
         implements, pots and planters, snow tools, lawn carts, repair handles,
         garden hoses, and decorative accessories for the lawn and garden, and
         (ii) conducting such other activities as are undertaken (or are
         proposed or contemplated to be undertaken) from time to time by the
         Company and each of its Affiliates as a result of future acquisitions
         or otherwise (collectively, the "Business").

2.       Confidential Information.

         (a)      Executive acknowledges that the Confidential Information (as
                  defined below) constitutes a protectible business interest of
                  the Company and its Affiliates, and covenants and agrees that
                  at all times during the period of Executive's employment, and
                  at all times after termination of such employment, Executive
                  will not, directly or indirectly, disclose, furnish, make
                  available or utilize any Confidential Information other than
                  in the course of performing duties as an employee of the
                  Company and/or its Affiliates. Executive will abide by Company
                  policies and rules as may be established from time to time by
                  it for the protection of its Confidential Information.
                  Executive agrees that in the course of employment with the
                  Company, Executive will not bring to the Company's offices or
                  use, disclose to the Company, or induce the Company to use,
                  any confidential information or documents belonging to others.
                  Executive's obligations under this Section 2(a) with respect
                  to Confidential Information will survive termination of
                  Executive's employment with the Company, and will terminate
                  only at such time (if any) as the Confidential Information in
                  question becomes generally known to the public other than
                  through a breach of Executive's obligations under this
                  Agreement.

                                      A-1


         (b)      As used in this Agreement, the term "Confidential Information"
                  means any and all confidential, proprietary or trade secret
                  information, whether disclosed, directly or indirectly,
                  verbally, in writing or by any other means in tangible or
                  intangible form, including that which is conceived or
                  developed by Executive, applicable to or in any way related
                  to: (i) the present or future business of the Company or any
                  of its Affiliates (as defined below); (ii) the research and
                  development of the Company or any of its Affiliates; or (iii)
                  the business of any client, vendor, supplier or distributor of
                  the Company or any of its Affiliates. Such Confidential
                  Information includes the following property or information of
                  the Company and its Affiliates, by way of example and without
                  limitation, trade secrets, processes, formulas, data, program
                  documentation, customer lists, designs, drawings, algorithms,
                  source code, object code, know-how, improvements, inventions,
                  licenses, techniques, all plans or strategies for marketing,
                  development and pricing, business plans, financial statements,
                  profit margins and all information concerning existing or
                  potential clients, suppliers or vendors. Confidential
                  Information also means all similar information disclosed to
                  the Company or any Affiliate by third parties which is subject
                  to confidentiality obligations. The term "Affiliates" means
                  (i) all persons or entities controlling, controlled by or
                  under common control with the Company, (ii) all companies or
                  entities in which the Company owns an equity interest and
                  (iii) all predecessors, successors and assigns of the those
                  Affiliates identified in (i) and (ii).

3.       Return of Materials.

                  Upon termination of employment with the Company, and
                  regardless of the reason for such termination, Executive will
                  leave with, or promptly return to, the Company all documents,
                  records, notebooks, magnetic tapes, disks or other materials,
                  including all copies, in Executive's possession or control
                  which contain Confidential Information or any other
                  information concerning the Company, any of its Affiliates or
                  any of their respective products, services or clients, whether
                  prepared by the Executive or others. Notwithstanding the
                  foregoing, Executive shall be entitled to retain the
                  Executive's personal effects provided any Confidential
                  Information is removed therefrom.

4.       Inventions as Sole Property of the Company.

         (a)      Executive covenants and agrees that all Inventions (as defined
                  below) shall be the sole and exclusive property of the
                  Company.

         (b)      As used in this Agreement, the term "Inventions" means any and
                  all inventions, developments, discoveries, improvements, works
                  of authorship, concepts or ideas, or expressions thereof,
                  whether or not subject to patents, copyright, trademark, trade
                  secret protection or other intellectual property right
                  protection (in the United States or elsewhere), and whether or
                  not reduced to practice, conceived or developed by Executive
                  while employed with the Company and/or any Affiliate of the
                  Company or within one (1) year following termination of such
                  employment which relate to or result from the actual or
                  anticipated business, work, research or



                                      A-2


                  investigation of the Company or any of its Affiliates or which
                  are suggested by or result from any task assigned to or
                  performed by Executive for the Company or any of its
                  Affiliates.

         (c)      Executive acknowledges that all original works of authorship
                  which are made by the Executive (solely or jointly) are works
                  made for hire under the United States Copyright Act (17
                  U.S.C., et seq.).

         (d)      Executive agrees to promptly disclose to the Company all
                  Inventions, all original works of authorship and all work
                  product relating thereto. This disclosure will include
                  complete and accurate copies of all source code, object code
                  or machine-readable copies, documentation, work notes,
                  flow-charts, diagrams, test data, reports, samples and other
                  tangible evidence or results (collectively, "Tangible
                  Embodiments") of such Inventions, works of authorship and work
                  product. All Tangible Embodiments of any Invention, work of
                  authorship or work product related thereto will be deemed to
                  have been assigned to the Company as a result of the act of
                  expressing any Invention or work of authorship therein.

         (e)      Executive hereby assigns to the Company (together with the
                  right to prosecute or sue for infringements or other
                  violations of the same) the entire worldwide right, title and
                  interest to any such Inventions or works made for hire, and
                  Executive agrees to perform, during and after employment, all
                  acts deemed necessary or desirable by the Company to permit
                  and assist it, at the Company's expense, in registering,
                  recording, obtaining, maintaining, defending, enforcing and
                  assigning Inventions or works made for hire in any and all
                  countries. Executive hereby irrevocably designates and
                  appoints the Company and its duly authorized officers and
                  agents as Executive's agents and attorneys-in-fact to act for
                  and on Executive's behalf and instead of Executive, to execute
                  and file any documents and to do all other lawfully permitted
                  acts to further the above purposes with the same legal force
                  and effect as if executed by Executive; this designation and
                  appointment constitutes an irrevocable power of attorney and
                  is coupled with an interest.

         (f)      Without limiting the generality of any other provision of this
                  Section 4, Executive hereby authorizes the Company and each of
                  its Affiliates (and their respective successors) to make any
                  desired changes to any part of any Invention, to combine it
                  with other materials in any manner desired, and to withhold
                  Executive's identity in connection with any distribution or
                  use thereof alone or in combination with other materials.

         (g)      This Agreement does not apply to any invention for which no
                  equipment, supplies, facility or trade secret information of
                  the Company or any Affiliate was used and which was developed
                  entirely on Executive's own time, unless (1) the invention
                  relates (a) to the business of the Company or any Affiliate or
                  (b) to the Company's or any Affiliate's actual demonstrably
                  anticipated research or development; or (2) the invention
                  results from any work performed by Executive for the Company
                  or any Affiliate.

                                      A-3


         (h)      The obligations of Executive set forth in this Section 4
                  (including, but not limited to, the assignment obligations)
                  will continue beyond the termination of Executive's employment
                  with respect to Inventions conceived or made by Executive
                  alone or in concert with others during Executive's employment
                  with the Company and during the one (1) year thereafter,
                  whether pursuant to this Agreement or otherwise. These
                  obligations will be binding upon Executive and Executive's
                  executors, administrators and other representatives.

5.       List of Prior Inventions.

                  All Inventions which Executive has made prior to employment by
                  the Company or any Affiliate (including without limitation
                  Ames True Temper, Inc.) are excluded from the scope of this
                  Agreement. As a matter of record, Executive has set forth on
                  Annex I hereto a complete list of those Inventions which might
                  relate to the Company's Business and which have been made by
                  Executive prior to employment with the Company. Executive
                  represents that such list is complete. If no list is attached,
                  Executive represents that there are no prior Inventions.

6.       Non-Competition.

         (a)      Executive acknowledges that: (i) the Company and its
                  Affiliates are and will be engaged in the Business during the
                  term of the Executive's employment and thereafter; (ii) the
                  Company and its Affiliates are and will be actively engaged in
                  the Business throughout the world; (iii) Executive is one of a
                  limited number of persons who will be developing the Business;
                  (iv) Executive has and will continue to occupy a position of
                  trust and confidence with the Company after the date hereof
                  and during the term of the Executive's employment Executive
                  will become familiar with the Company's (and its Affiliates')
                  trade secrets and with other proprietary and confidential
                  information concerning the Company (and its Affiliates) and
                  the Business; (v) the agreements and covenants contained in
                  this Agreement are essential to protect the Company, its
                  Affiliates and the goodwill of the Business and are a
                  condition precedent to the sale by the Company to Executive of
                  certain Common Units, pursuant to the Subscription Agreement
                  between the parties, dated as of the date hereof, and the
                  participation in the exchange of equity held by Executive for
                  strips of common and preferred units of the Company pursuant
                  to the Equity Term Sheet, dated June 1, 2004; (vi) Executive's
                  employment with the Company and/or its Affiliates has special,
                  unique and extraordinary value to the Company and its
                  Affiliates and the Company would be irreparably damaged if
                  Executive were to provide services to any person or entity in
                  violation of the provisions of this Section 6; and (vii)
                  Executive has means to support Executive and Executive's
                  dependents other than by engaging in the Business, and the
                  provisions of this Section 6 will not impair such ability.

         (b)      Executive will not, during the Restricted Period (as defined
                  below), anywhere in the world (the "Restricted Territory"),
                  directly or indirectly (whether as an owner, partner,
                  shareholder, agent, officer, director, employee, independent
                  contractor,



                                      A-4


                  consultant, or otherwise) own, operate, manage, control,
                  invest in, perform services for, or engage or participate in
                  any manner in, or render services to (alone or in association
                  with any person or entity) or otherwise assist any person or
                  entity that engages in, or owns, invests in, operates, manages
                  or controls any venture or enterprise that engages in, the
                  Business. The term "Restricted Period" means the period of
                  time from the date of the closing of the purchase and sale of
                  shares, pursuant to the Stock Purchase Agreement by and among
                  ATT Holding Co., the Shareholders of ATT Holding Co., the
                  Warrantholders of ATT Holding Co., Wind Point Investors V,
                  L.P., CHATT Holdings, Inc., and the Company, dated June 1,
                  2004, until two (2) years after the termination for any reason
                  of Executive's employment relationship with the Company and/or
                  any Affiliate or any successor thereto (including any
                  termination based on non-renewal of any employment agreement
                  or arrangement). The Restricted Period shall be extended for a
                  period equal to any time period that Executive is in violation
                  of this Section 6. Nothing contained in this Section 6 shall
                  be construed to prevent Executive from investing in the stock
                  of any competing corporation listed on a national securities
                  exchange or traded in the over-the-counter market, but only if
                  Executive is not involved in the business of said corporation
                  and if Executive and Executive's associates (as such term is
                  defined in Regulation 14(A) promulgated under the Securities
                  Exchange Act of 1934, as in effect on the date hereof),
                  collectively, do not own more than an aggregate of one percent
                  (1%) of the stock of such corporation.

         (c)      Scope/Severability. The parties acknowledge that the business
                  of the Company and its Affiliates is and will be national and
                  international in scope and thus the covenants in this Section
                  6 would be ineffective if the covenants were to be limited to
                  a particular geographic area. If any court of competent
                  jurisdiction at any time deems the Restricted Period
                  unreasonably lengthy, or the Restricted Territory unreasonably
                  extensive, or any of the covenants set forth in this Section 6
                  not fully enforceable, the other provisions of this Section 6,
                  and this Agreement in general, will nevertheless stand and, to
                  the full extent consistent with law, continue in full force
                  and effect, and it is the intention and desire of the parties
                  that the court treat any provisions of this Agreement which
                  are not fully enforceable as having been modified to the
                  extent deemed necessary by the court to render them reasonable
                  and enforceable and that the court enforce them to such extent
                  (for example, that the Restricted Period be deemed to be the
                  longest period permissible by law, but not in excess of the
                  length provided for in Section 6(b), and the Restricted
                  Territory be deemed to comprise the largest territory
                  permissible by law under the circumstances but not in excess
                  of the territory provided for in Section 6(b)).

                                      A-5


7.       Non-Solicitation.

         (a)      Executive will not, during the Restricted Period, directly or
                  indirectly (whether as an owner, partner, shareholder, agent,
                  officer, director, employee, independent contractor,
                  consultant, or otherwise) with or through any individual or
                  entity:

                           i. employ, engage or explicitly solicit for
                  employment any individual who is, or was at any time during
                  the twelve-month period immediately prior to the termination
                  of Executive's employment with the Company and/or any
                  Affiliate for any reason, an employee of the Company or any of
                  its Affiliates or otherwise seek to adversely influence or
                  alter such individual's relationship with the Company or any
                  of its Affiliates; or

                           ii. solicit or encourage any individual or entity
                  that is, or was during the twelve-month period immediately
                  prior to the termination of Executive's employment with the
                  Company or any Affiliate for any reason, a customer, supplier
                  or vendor of the Company or any Affiliate to terminate or
                  otherwise alter his, her or its relationship with the Company
                  or any Affiliate.

         (b)      The Restricted Period shall be extended for a period equal to
                  any time period that Executive is in violation of this Section
                  7.

8.       Equitable Remedies.

                  Executive acknowledges and agrees that the agreements and
                  covenants set forth in this Agreement are reasonable and
                  necessary for the protection of the Company's and its
                  Affiliates' business interests, that irreparable injury will
                  result to the Company and its Affiliates if Executive breaches
                  any of the terms of said covenants, and that in the event of
                  Executive's actual or threatened breach of any such covenants,
                  the Company and its Affiliates will have no adequate remedy at
                  law. Executive accordingly agrees that, in the event of any
                  actual or threatened breach by Executive of any of said
                  covenants, the Company and its Affiliates will be entitled to
                  immediate injunctive and other equitable relief, without
                  posting bond or other security and without the necessity of
                  showing actual monetary damages. Nothing in this Section 8
                  will be construed as prohibiting the Company or any Affiliate
                  from pursuing any other remedies available to them for such
                  breach or threatened breach, including the recovery of any
                  damages that they are able to prove.

9.       Breach.

         (a)      Executive's breach of any of the Executive's obligations under
                  this Agreement will be deemed a material breach of any
                  employment agreement or arrangement Executive has with the
                  Company or any of its Affiliates and will constitute cause or
                  due cause or the like for termination by the Company and/or
                  its Affiliates, as appropriate.

                                      A-6


         (b)      In the event that the Company and/or its Affiliates, as
                  appropriate, terminates Executive without cause or due cause
                  or the like or Executive voluntarily resigns, Executive will
                  receive severance payments, to the extent entitled under any
                  employment agreement or arrangement, only if Executive is not
                  in breach of any of the provisions in this Agreement.

10.      No Right to Employment.

                  No provision of this Agreement shall give Executive any right
                  to continue in the employ of the Company or any of its
                  Affiliates, create any inference as to the length of
                  employment of Executive, affect the right of the Company or
                  its Affiliates to terminate the employment of Executive, with
                  or without cause, or give Executive any right to participate
                  in any welfare or benefit plan or other program of the Company
                  or any of its Affiliates.

11.      Modification and Waiver.

                  This Agreement may not be modified or amended or terminated
                  except by an instrument in writing signed by the parties. No
                  term or condition of this Agreement will be deemed to have
                  been waived, except by written instrument of the party charged
                  with such waiver. No such written waiver will be deemed to be
                  a continuing waiver unless specifically stated therein, and
                  each such waiver will operate only as to the specific term or
                  condition waived and shall not constitute a waiver of such
                  term or condition for the future or as to any act other than
                  that specifically waived.

12.      Severability.

                  Executive acknowledges that the agreements and covenants
                  contained in this Agreement are essential to protect the
                  Company and its Affiliates and their goodwill. Each of the
                  covenants in this Agreement will be construed as independent
                  of any other covenants or other provisions of this Agreement.
                  It is the intention and desire of the parties that the court
                  treat any provisions of this Agreement which are not fully
                  enforceable as having been modified to the extent deemed
                  necessary by the court to render them reasonable and
                  enforceable and that the court enforce them to such extent.

13.      Notices.

                  Any notice, consent, waiver and other communications required
                  or permitted pursuant to the provisions of this Agreement must
                  be in writing and will be deemed to have been properly given
                  (a) when delivered by hand; (b) when sent by telecopier (with
                  acknowledgment of complete transmission), provided that a copy
                  is mailed by U.S. certified mail, return receipt requested;
                  (c) three (3) days after sent by certified mail, return
                  receipt requested; or (d) one (1) day after deposit with a
                  nationally recognized overnight delivery service, in each case
                  to the appropriate addresses and telecopier numbers set forth
                  below:



                                      A-7


         If to the Company:

                  CHATT Holdings LLC
                  c/o Castle Harlan, Inc.
                  150 East 58th Street
                  New York, New York 10155
                  Attn: Justin Wender
                  Fax:  (212) 207-8042

         With a copy to:

                  Schulte Roth & Zabel LLP
                  919 Third Avenue
                  New York, New York 10022
                  Attn.: Marc Weingarten, Esq.
                  Fax:   (212) 593-5955

         If to Executive:

                  Each party will be entitled to specify a different address for
                  the receipt of subsequent notices by giving written notice
                  thereof to the other party in accordance with this Section 13.

14.      Headings.

                   The headings and other captions in this Agreement are
                  included solely for convenience of reference and will not
                  control the meaning and interpretation of any provision of
                  this Agreement.

15.      Governing Law.

                  This Agreement has been executed in the State of Pennsylvania,
                  and its validity, interpretation, performance, and enforcement
                  will be governed by the laws of such state, except with
                  respect to conflicts of laws principles.

16.      Binding Effect.

                  This Agreement will be binding, upon and inure to the benefit
                  of Executive, the Company, and their respective successors and
                  permitted assigns; provided, however, that Executive may not
                  assign this Agreement or any part hereof.

17.      Survival.

                  The provisions in this Agreement shall survive the termination
                  of Executive's employment with the Company.

                                      A-8


18.      Compliance.

                  In order to monitor compliance with the terms of this
                  Agreement, Executive agrees to give written notice, including
                  a pertinent description, to the Company of each position of
                  employment, ownership of more than one percent (1%) of the
                  stock of any corporation, participation with another entity or
                  organization (except for religious institutions or charitable
                  organizations not related to the Business) which Executive
                  obtains during the Restricted Period.

19.      No Strict Construction.

                  The language used in this Agreement will be deemed to be the
                  language chosen by the parties to express their mutual intent,
                  and no rule of strict construction will be applied against any
                  person.


























                                      A-9





         IN WITNESS WHEREOF, the Company has caused this Agreement to be
executed by its duly authorized officer and Executive has signed this Agreement,
as of the date written below.

                                           EXECUTIVE:


DATE:

                                           CHATT HOLDINGS LLC


                                           BY:
                                           ITS: CHIEF FINANCIAL OFFICER































                                      A-10



                                    EXHIBIT B

                    SEPARATION AGREEMENT AND GENERAL RELEASE

         AMES TRUE TEMPER, INC. ("COMPANY"), and ("Executive"), agree that this
Separation Agreement and General Release ("AGREEMENT") sets forth their complete
agreement and understanding regarding the termination of Executive's employment
with Company.

         1. Separation Date. Executive's employment with Company will terminate
effective _______________ (the "SEPARATION DATE"). Executive agrees to return
all Company property to Company no later than the Separation Date. Except as
specifically provided below, Executive shall not be entitled to receive any
benefits of employment following the Separation Date.

         2. Consideration of Company. In consideration for the releases and
covenants by Executive in this Agreement, Company will provide Executive with
the following: INSERT CONSIDERATION AS SET FORTH IN EMPLOYMENT AGREEMENT

         3. Executive Release of Rights. Executive (defined for the purpose of
this Paragraph 3 as Executive and Executive's agents, representatives,
attorneys, assigns, heirs, executors, and administrators) irrevocably, fully,
and unconditionally releases the Released Parties (defined as the Company, ATT
Holding Co., CHATT Holdings, Inc., CHATT Holdings LLC, Castle Harlan Partners
IV, L.P., and each of their affiliated companies, parents, subsidiaries,
predecessors, successors, assigns, divisions, related entities and any of their
past or present employees, officers, agents, insurers, attorneys,
administrators, officials, directors, shareholders, employee benefit plans, and
the sponsors, fiduciaries, or administrators of the Company's employee benefit
plans) from any and all liability, claims, demands, actions, causes of action,
suits, grievances, debts, sums of money, agreements, promises, damages, back and
front pay, costs, expenses, attorneys' fees, and remedies of any type, arising
or that may have arisen out of or in connection with Executive's employment with
or termination of employment from the Company, from the beginning of time to the
date hereof, including but not limited to claims, actions or liability under:
(1) Title VII of the Civil Rights Act of 1964, 42 U.S.C. ss.2000 et seq., the
Civil Rights Act of 1991, the Civil Rights Act of 1866, the Age Discrimination
in Employment Act, the Americans with Disabilities Act of 1990, 42 U.S.C.
ss.12101 et seq., the Fair Labor Standards Act, 29 U.S.C. ss.201 et seq., the
Family and Medical Leave Act of 1993, 29 U.S.C. ss.2601 et seq., the Workers'
Adjustment and Retraining Notification Act, the Employee Retirement Income
Security Act of 1974, 29 U.S.C. ss.1001 et seq., Pennsylvania Human Relations
Act Pa., Stat. Ann. tit.43, ss.ss. 951 et seq., all as amended; (2) any other
federal, state or local statute, ordinance, or regulation regarding employment,
termination of employment, or discrimination in employment, and (3) the common
law relating to employment contracts, wrongful discharge. defamation, or any
other matter.

         4. Waiver of Reinstatement. Executive waives any reinstatement or
future employment with Company and agrees never to apply for employment or
otherwise seek to be hired, rehired, employed, re-employed, or reinstated by
Company or any of its affiliated companies or corporations.

         5. No Disparagement or Encouragement of Claims. Executive agrees not to
make any oral or written statement that disparages or places any Released Party
in a false or negative


                                      B-1


light. Executive further agrees not to encourage or assist any person who files
a lawsuit, charge, claim or complaint against the Released Parties unless
Executive is required to render such assistance pursuant to a lawful subpoena or
other legal obligation. The Board of Directors (and each of its individual
members) and the Chief Executive Officer of the Company agree not to make
(outside the Company; or within the Company, except as may be reasonably
necessary to conduct the business of the Company) any oral or written statement
that disparages or places Executive in a false or negative light; and these
individuals further agree not to encourage or assist any person who files a
lawsuit, charge, claim or complaint against Executive unless such individuals
are required to render such assistance pursuant to a lawful subpoena or other
legal obligation.

         6. Cooperation of Executive. Executive agrees to cooperate with Company
in any reasonable manner as Company may request, including but not limited to
furnishing information to and otherwise consulting with the Company; and
assisting Company in any litigation or potential litigation or other legal
matters, including but not limited to meeting with and fully answering the
questions of Company or its representatives or agents, and testifying and
preparing to testify at any deposition or trial. Company agrees to compensate
Executive for any reasonable out of pocket expenses incurred as a result of such
cooperation.

         7. Non-admission/Inadmissibility. This Agreement does not constitute an
admission by Company that any action it took with respect to Executive was
wrongful, unlawful or in violation of any local, state, or federal act, statute,
or constitution, or susceptible of inflicting any damages or injury on
Executive, and Company specifically denies any such wrongdoing or violation.
This Agreement is entered into solely to resolve fully all matters related to or
arising out of Executive's employment with and termination from Company, and its
execution, and implementation may not be used as evidence, and shall not be
admissible in a subsequent proceeding of any kind, except one alleging a breach
of this Agreement.

         8. Severability. The provisions of this Agreement shall be severable
and the invalidity of any provision shall not affect the validity of the other
provisions.

         9. Governing Law. This Agreement shall be governed by and construed in
accordance with laws and judicial decisions of the State of Pennsylvania,
without regard to its principles of conflicts of laws.

         10. Scope of Agreement. Executive understands that he remains bound to
those provisions in the Executive's Employment Agreement, signed on _________
___, 2005, which survive the termination of the Executive's employment,
including but not limited to, those provisions in Paragraphs 9-11, 14, 19 and 20
of such Employment Agreement. Except as specifically set forth in such
provisions, this Agreement contains the entire agreement and understanding
between Executive and Company concerning the matters described herein, and
supersedes all prior agreements, discussions, negotiations, understandings and
proposals of the parties. The terms of this Agreement cannot be changed except
in a subsequent document signed by both parties.

         11. Revocation Period. Executive has the right to revoke this Agreement
for up to seven days after he signs it. In order to revoke this Agreement,
Executive must sign and send a written notice of the decision to do so,
addressed to [NAME] at [INSERT TITLE, AND ADDRESS], and that written notice must
be received by Company no later than the eighth day after Executive


                                      B-2


signed this Agreement. If Executive revokes this Agreement, Executive will not
be entitled to any of the consideration from Company described in paragraph 2
above.

         12.      Voluntary Execution of Agreement. Executive acknowledges that:

                  a.       Executive has carefully read this Agreement and fully
                           understands its meaning;

                  b.       Executive had the opportunity to take up to 21 days
                           after receiving this Agreement to decide whether to
                           sign it;

                  c.       Executive understands that the Company is hereby
                           advising him, in writing, to consult with an attorney
                           before signing it;

                  d.       Executive is signing this Agreement, knowingly,
                           voluntarily, and without any coercion or duress; and

                  e.       everything Executive is receiving for signing this
                           Agreement is described in the Agreement itself, and
                           no other promises or representations have been made
                           to cause Executive to sign it.

         13. Nondisclosure. Executive shall not disclose the contents or
substance of this Agreement to any third parties, other than the Executive's
attorneys, accountants, or as required by law and shall instruct each of the
foregoing not to disclose the same.



                                     COMPANY

         _______________________________    By:  ______________________________
         Executive Signature

                                            Title:  ___________________________

         Dated:  ________________________   Dated:  ___________________________




















                                      B-3






